C. A. 2d Cir. (Certiorari granted, 385 U. S. 1000.) The case is restored to the docket for reargument at the 1967 Term. In their briefs and oral arguments, counsel are requested to discuss, in addition to the questions specified in the original.writ, the following:
(1) What relevance, if any, has the required records doctrine, Shapiro v. United States, 335 U. S. 1, to the validity under the Fifth Amendment of the registration and special occupational tax requirements of 26 U. S. C. §§4411, 4412?
(2) Can an obligation to pay the special occupational tax required by 26 U. S. C. § 4411 be satisfied without filing the registration statement provided for by 26 U. S. C. § 4412?-y